VT----



                                                           ‘766




OFFICE   OF THE AH’ORNEY     GENERAL   OF TEXAS
                    AUSTIN
Iionorabla
         J6m4s E. Xllday,Dimotor, pess 81
               A   t?&lfidb        &   ‘ttt#Rrcmi4&   I& &#@88%8jrh&*tng’
b.en ‘rantedby .omp.t.ntf4d.s.lwthority    for.op.r.t&oa
over 1rr.&kr roqtor to ..ad fmm paintrr ri%&fn the W.$. of
Texw ad othar~rtator,the 1~8wawo~0~ring publio~00avois-
S.A$o~.
     ana Aoourlty hew buA 8itbl,dind thu. %8 pnD~8.d
‘to th6~,&iilraad-c%md8aSan   fork dotrrmSaattunr ugoa prep**
 a~~l:O~t&OXl,   th. quiatlanof whothot’th.qafOty of tho travub
ia(tpublfe.ndth4 grssWvationOf~& h&hway.wiLlpsranait .                      .
bu.h.addi8Soa.lburd4na.   l&w propar #howla@before tb.
.%aSlr6adCQDIILlmfon,the Owaiwio~ plight ibid that epW.tioM
ovu say wd all routu wlthln the terz5tw     to b. 8.n.d by
the   urriar       uuder   ft8   interstate   Wrt%fLoato~wOU.bl
                                                             048 ad-
 ruwly’af’hot th him8~      rubfeotto the u.., or Q&o pub110
 mrety,  Wwhloh .t.& 18 i. oe, apinionthat th. ,f%m&abia
 would bo aothorioed M i+auO 188 eutlfloata in lowardknoe
 with mob tindin& X8 a&h8 ‘be tha0 th. lrid.no.befor. th.
 ocwmiillaawooldsharrth.8 .nly oolrtainoftb4 .raUablo
‘rout.edthlath.terr$t&ry 06ulff   bow th. addltioxulburd.a,
or   that   Qhe voltma      of tiraitio or ether      airourbmora   would
rvquir.t&at th. operet&onao? a mrrior~holdfne.uoh a ..r-
tiftoate la fnteratateoommoroeshould be prorated or divided
                                                                                -....
                                                                                        769



Hononbla 3amu 8, Bllday,D%.motor,Page 4



b o twun
       6o w~x dlvaQabh                r4Ut.B   hd    -1Oa.d..       t. Oth4x6.
Although          the '19zlra~tax    CuPlet    Aat   4448   aot   lutborlaoth4
i86M~60  Oi 6 0.X’tiiiO.t. Of ..8V.ll$~nOO   lfbd Zk#OB~it~ OYW
Smgular   ~routu in puwly   intw8$ata     o~oi,‘tha      raUdlc)y:
oi the lRtu88680 OutitiOato     i6RIti. by tha I~tomtuto    Qca-
wr.0~86hn~.~6Witto                       WA~tof        Oo13@'+6~uBtb.N~
0piB.d. fti8  oaly iathi8                      thattbh, ?OB@O~tir.~Wi&~~~
tions.mayprop*rl*fuotioa wit%A                   tho roepe-of tb    luthorZt$
ocanittedl         to   uoh;

                   I.i~thlB .OM.otiOn  ft'8ktid  b4'point.d   Out        the8
meation          10 oi t&o %x86 ilotor   Uuxhr,Aat r4q*ru~th4
                                                          ap
plioatiohPO rbw the Vomplote m&e          or route&OTW whioh~
a lieant $061r46~ to op4r4taw aid loooapnny6m4. ulS@ “a
3 at or Wg shod&g the route Or~reqOoa ovaf wBi& lppliauit
dO8iX.B $0 operato.w .'fbOrO  wwld IbW Cb'bO LlxI  rOW@I&WkRPtJ
4n l ppliouptholding8n int4r8t.80    .4rtifio.ts  of uli* ohm-
actor rhouldnet k Mqutrad to dotigaatoin 186:rppl~wtiw
the 1.ri.48 iXH&UhX rOUt.8 whioh it ~~OW6         te Oh UUdOX
it8  int4r8tat4 oextlfSo6t4,In emjar? tkmt,thq~asrraf4~lon cy
be fully infom+d aad rsy'haarusd dataa~a tlwQuoat%onr-
lrS6iugOOA042111flpc8hO 1164 Of all or any paxtSoularhlqhmy
ritaotbd.
             .     Your fir88    qurrtioni. answeredip the diimmtiro,
          'Bu ragond qtio.tlen
                             la uww8nd inth. ~1 tiv..
LTattampwtabdqg t~publio ~~nrenla&~~6nd IYW#S rby End
the •UT~U to be pcrrt0nn.d ln intustat.  owra.   uu4.p .A
intuatata  wxtitloato  iuued by th. IntoratatoOaaaarro@
                                                      Oim-
mi68ion          ax0 govornadby the Yodar& Yotor aBxder A& 6f 1985
and thexubr              &nd   rq@latlona of the IRtu8tata ~maroa           Car-
Ri86son.
           In uim.r to yo\trthixd questionit 16 our opinion
&a under the .ltuationpm~ontad no additionaloortlfioata
or authority wmtld bo naouu~     under the @bX68 Motor C4rri.r
A.t by orbor to u8e tha~Bighwa~8  at the atata of T4u4 to
operatein iatar~tata ecmnarm undu a valid intorotate oar-
8 ifs0.t..  The Bailroad 0~1~100 having Issuedit8 oarti-
fioato to u64 tha hSghwa$*md ho appeal having bun  taken
tharofrom it would be pammod ,thatthe CowS68ion had found
that uoh hS@iwaywitbln tha~tsrrltorJr oaarad by the lntw-
,’




     lk t*..r)ifiOetO   o wld b..r t&4 8bd:thlid          Of tnii~o .
                                                   b nr den